Citation Nr: 0430066	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  99-07 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lung disorder, 
claimed as a calcified lung lesion.

2.  Entitlement to service connection for the residuals of a 
left knee injury.

3.  Entitlement to service connection for the residuals of a 
skin disorder, claimed as skin lesions to the cheeks and 
forehead.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as duodenal ulcer secondary to h. pylori.

6.  Entitlement to service connection for status/post 
uvuloplasty and palate shortening, claimed as sleep apnea.

7.  Entitlement to service connection for a hearing loss 
disability, right ear.

8.  Entitlement to service connection for residual scarring 
to tympanic membranes.

9.  Entitlement to service connection for allergic sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty until November 1997, and 
retired with over 30 years of military service. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
the claims on appeal.

As a procedural matter, the Board notes that the veteran's 
service medical records for the period from October 1967 to 
November 1970 have not been located.  The Board is mindful 
that in a case, such as this one where service medical 
records have been lost, there is a heightened duty to assist 
the veteran in developing the evidence that might support his 
claim.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).  This 
heightened duty includes the obligation to search for 
alternate medical records.  See Moore v. Derwinski, 1 Vet. 
App. 401 (1991).  In addition, the Board is directed to 
explain its findings and conclusions and consider carefully 
the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

In this case, multiple attempts have been made to obtain 
those service medical records without success.  Therefore, 
the Board finds that all reasonable efforts have been made to 
associate the missing service medical records with the claims 
file and any additional attempts would be futile.  Further, 
it must be pointed out that the missing records are from the 
first three years of the veteran's 30 year military career.  
Therefore, the Board concludes that there are sufficient 
service medical records (27 years worth) associated with the 
claims file to evaluate the veteran's current claims.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  A single incident of a calcified lung lesion during the 
veteran's period of active duty is shown to have been acute 
and transitory and resolved without chronic residuals.

3.  Post-service medical evidence is negative for a current 
diagnosis of a lung disorder.  The most recent chest X-ray 
showed a normal lung.

4.  The incidents of left knee injuries are shown to have 
been acute and transitory and resolved without chronic 
residuals.

5.  Post-service medical evidence is negative for a current 
diagnosis of a left knee disorder.  The most recent X-ray 
showed a normal left knee.

6.  The veteran underwent a surgical procedure for a skin 
disorder during military service.

7.  Current medical evidence reflects residual discoloration 
on the veteran's cheeks and forehead.

8.  Service medical records reflect treatment for tension 
headaches in 1984 and cluster headaches in 1990.

9.  Post-service medical evidence is negative for a current 
diagnosis of a headache disorder.  

10.  Service medical records reflect treatment for a duodenal 
ulcer in late 1993 and early 1994.

11.  Post-service medical records are negative for a current 
diagnosis of a gastrointestinal disorder.

12.  The veteran underwent a surgical procedure for 
uvuloplasty and palate shortening during military service.

13.  Current medical evidence reflects an absent uvula and 
palate scarring.

14.  There is no competent evidence that the veteran has a 
current hearing loss disability, right ear, for VA 
compensation purposes.  

15.  The veteran has indicated a history of ruptured tympanic 
membranes in service.

16.  Post-service medical evidence shows current evidence of 
tympanosclerosis.

17.  The veteran was treated for allergic sinusitis during 
military service.

18.  Current medical evidence reflects X-ray evidence of 
chronic sinusitis.


CONCLUSIONS OF LAW

1.  A chronic lung disorder, claimed as a calcified lung 
lesion, was not incurred in or aggravated by the veteran's 
period of active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.303 (2003).

2.  A chronic left knee disorder was not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2003).

3.  Residuals of a skin disorder, claimed as skin lesions to 
the cheeks and forehead, were incurred as a result of active 
service.  38 U.S.C.A. §§ 1110, 1113, 1131, 5103(a), 5103A 
(West 2002); 38 C.F.R. § 3.303 (2003).

4.  Chronic headaches were not incurred in or aggravated by 
the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2003).

5.  A chronic gastrointestinal disorder, claimed as duodenal 
ulcer secondary to h. pylori, was not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2003).

6.  Residuals of status/post uvuloplasty and palate 
shortening, claimed as sleep apnea, were incurred as a result 
of active service.  38 U.S.C.A. §§ 1110, 1113, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.303 (2003).

7.  A hearing loss disability, right ear, is not shown to 
have been incurred in or aggravated by the veteran's military 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2003).

8.  Residual scarring to tympanic membranes was incurred as a 
result of active service.  38 U.S.C.A. §§ 1110, 1113, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2003).

9.  Chronic allergic sinusitis was incurred as a result of 
active service.  38 U.S.C.A. §§ 1110, 1113, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Given the favorable outcome to the veteran on the issues of 
entitlement to service connection for a residuals of a skin 
disorder, status/post uvuloplasty and palate shortening, 
allergic sinusitis, and residuals of tympanic membrane 
rupture those issues will be discussed first.  The remaining 
issues of entitlement to service connection for a lung 
disorder, a left knee disorder, headaches, gastrointestinal 
disorder, and hearing loss will be denied on the basis that 
there are no current chronic disabilities shown.  

Entitlement to Service Connection for the Residuals of a Skin 
Disorder

Service medical records reveal that the veteran underwent  an 
excision from his face in April 1993.  The tissue examination 
report showed benign beard skin with chronic inflammatory 
cell infiltrate and hyperkeratotic area.  No neoplastic 
changes were identified.  In July 1996, he underwent the 
excision of three small pink/red papules from the left cheek.  
The clinical assessment was rule/out actinic keratosis.  The 
military retirement physical examination in 1997 reflected 
skin tags on the face.  

In a May 1998 VA examination, the veteran stated that he had 
undergone liquid nitrogen treatment for a lesion on each 
cheek and one on his forehead, for which he was still under 
observation.  Physical examination revealed small reddened 
areas, one on each maxillary area and a slight area of 
redness on the forehead.  The examiner noted that they were 
areas that had been treated with liquid nitrogen but 
concluded that there was no diagnosable skin lesions at the 
time.

Based on the evidence above, the Board is of the opinion that 
entitlement to service connection for a residuals of a skin 
disorder should be granted.  The evidence shows that he was 
treated for a skin disorder during military service and 
underwent surgical removal of skin pathology.  Further, the 
most recent VA examination report reflects chronic residuals 
from in-service skin treatment in the form of erythematous 
areas.  As such, while no current skin diagnosis has been 
made, the Board finds the veteran is entitled to service 
connection for the residual scarring of in-service skin 
treatment.  Therefore, giving the veteran the benefit of the 
doubt, the Board finds that a grant is in order. 

Entitlement to Service Connection for the Residuals of 
Status/Post
 Uvuloplasty and Palate Shortening

As with the analysis above, it appears that the veteran 
underwent a surgical procedure during active duty in order to 
treat sleep apnea.  While he reported in the May 1998 VA 
General Medical examination that he no longer snored or woke 
up gasping for air, a physical examination revealed evidence 
of previous surgery on the uvula and palate.  Specifically, 
the examiner noted that the uvula was absent and the palate 
had oblique scars bilaterally where it was apparently 
shortened.  As such, the Board finds that service connection 
should be granted for residual scarring associated with 
status/post uvuloplasty and palate shortening.

Entitlement to Service Connection for Allergic Sinusitis

Service medical records reflect treatment in service for 
allergic sinusitis.  In a May 1998 VA General Medical 
examination, the veteran reported intermittent sinus 
congestion with headaches, post-nasal drip, rhinnorrhea, 
watery eyes, and itching.  He indicated that he treated 
himself with over-the-counter decongestants.  Physical 
examination revealed no symptoms associated with sinusitis.  
The final diagnoses included the notation "history of 
allergic sinusitis, not currently symptomatic."  While there 
was no indication of chronic sinusitis at the time of the VA 
examination, a sinus X-ray taken in June 1998 showed 
"changes of chronic sinusitis."  Given that the veteran was 
treated for sinusitis in service, and there is post-service 
evidence of chronic sinusitis within months of military 
separation, the Board finds that the claim for service 
connection should be granted.

Entitlement to Service Connection for Residual Scarring to 
Tympanic Membranes

The veteran maintains that he sustained a ruptured tympanic 
membrane in 1969.  As noted above, service medical records 
are presumed lost for the period from 1967 to 1970.  Although 
the remaining service medical records through his retirement 
in 1997 make no mention of a ruptured tympanic membrane, the 
Board accepts, for purposes of this decision, the veteran's 
factual assertions as to tympanic membrane rupture.

In a May 1998 VA examination, it was noted that the veteran 
had tympanosclerosis covering approximately 80 percent of the 
membrane on the left.  The examiner reported a "small 
dimer" in the posterior inferior aspect of the quadrant of 
the tympanic membrane on the right.

Given the reported history of a tympanic membrane rupture 
during active duty, and current evidence of tympanosclerosis 
within months of separation, the Board finds that the claim 
for residual scarring to tympanic membranes should be 
granted.

Entitlement to Service Connection for a Lung Lesion

Service medical records reflect that the veteran was shown to 
have a nodular density on an October 1992 chest CAT scan.  
The report reflected noncalcified lymph nodes in the anterior 
mediastinum bilaterally at the level of the upper aortic 
arch, which was felt to be nonspecific.  No significant lymph 
adenopathy was evident and there were no other intrathoracic 
findings evident.  The remaining service medical records are 
negative for a lung lesion, including the retirement 
examination.  

In a post-service VA medical examination, the veteran related 
that a spot was found on his lungs in 1992, which was 
determined to be an "old calcified spot."  He indicated 
that he had a tuberculin skin test, which was negative, and 
had never smoked or had respiratory symptoms.  Physical 
examination showed that his lung fields were clear.  A chest 
X-ray showed that the lungs were expanded and clear, and the 
cardiac silhouette and mediastinum appeared normal.  The 
clinical impression was normal chest.

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Notwithstanding the veteran's claim of a lung lesion, the 
Board finds that there was no evidence of a chronic lung 
lesion in service, and no current diagnosis of a lung lesion 
is shown.  As such, the claim must be denied.

Entitlement to Service Connection for a Left Knee Disorder

Service medical records are negative for complaints of, 
treatment for, or diagnosis of a left knee disorder.  In a 
May 1998 VA examination report, the veteran reported that he 
injured his left knee playing football while on active duty.  
He indicated that he was treated with an ACE bandage and 
physical therapy.  After a physical examination, the final 
diagnosis was "old, healed strain lateral collateral 
ligament, left knee - No sequelae."  A June 1998 X-ray of 
the left knee showed no evidence of fracture, dislocation, or 
acute process.  Configuration of the bones appeared normal.  
The clinical impression was "normal knee."  

After a review of the evidence, the Board finds that the 
claim must be denied.  As noted above, service connection may 
only be granted for a current disability; when a claimed 
condition is not shown, there may be no grant of service 
connection.  In this case, there is no evidence of a chronic 
left knee disorder in service, and no current diagnosis of a 
left knee disorder.  As such, the claim must be denied.

Entitlement to Service Connection for Headaches

Service medical records dated in early 1984 reflect that the 
veteran was treated for simple tension headaches from an 
unknown source.  There is no other mention of headaches until 
1990, when he sought treatment for possible cluster or 
migraine headaches.  His retirement physical noted a history 
of episodic migraine headaches in the past.  

In the May 1998 VA examination report, the veteran related a 
history of left hemicranial headaches with photophobia, 
nausea, and vomiting, consistent with cluster headaches.  He 
denied having any headaches in the past three years.  The 
final diagnosis was "history of cluster headache variant of 
migraine with no headaches in the past three years."

Given that there is no current post-service evidence of 
migraine headaches shown, the Board finds that the claim must 
be denied.

Entitlement to Service Connection for a Gastrointestinal 
Disorder

Service medical records reveal that the veteran was treated 
in December 1993 for a bleeding duodenal ulcer, likely due to 
non-steroid analgesics.  A follow-up note in January 1994 
reflected a history of duodenal ulcer.  In November 1994, it 
was reported that he had a history of duodenal ulcer in 
December 1993 and was treated for h. pylori.  He was noted to 
be stable at that time and no ulcers or residuals were found 
on examination.  His retirement examination noted a history 
of ulcer.

In a May 1998 VA examination, the veteran related that he had 
an episode of syncope following melena and was found to have 
a bleeding ulcer.  He underwent a gastroscopy and biopsy and 
was found to have h. pylori.  After treatment, he had had no 
ulcers since.  He indicated that he took an occasional Zantac 
for dyspepsia.  After a physical examination, the clinical 
impression was "history of bleeding duodenal ulcer secondary 
to H. pylori, treated, cured."

As noted above, there is no evidence of a current 
gastrointestinal disability.  The VA examiner specifically 
noted that the veteran's gastrointestinal disorder was 
"cured" and the veteran exhibited no gastrointestinal signs 
or symptoms.  As such, service-connected must be denied.

Entitlement to Service Connection for a Hearing Loss 
Disability, Right Ear

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2003).  Further, to establish service 
connection for bilateral hearing loss disability, the veteran 
is not obliged to show that his hearing loss was present 
during active military service.  However, if there is 
insufficient evidence to establish that a claimed chronic 
disability was present during service, the evidence must 
establish a nexus between his current disability and his in-
service exposure to loud noise.  See Godfrey v. Derwinski, 2 
Vet. App. 352 (1992).

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

In the most recent VA audio examination report dated in May 
1998, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
35
30
LEFT
10
10
5
15
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
While mild to moderate sensorineural hearing loss in the 
right ear was noted, the final diagnosis indicated "normal 
hearing for adjudicative purposes."  

After a review of the evidence, the Board must conclude that 
the evidence does not demonstrate that a hearing loss 
disability, right ear, as defined by regulation, is currently 
shown because there are no frequencies where the decibels are 
40 or greater, nor are there three frequencies with decibels 
26 or greater.  In addition, speech recognition is at 100 
percent in the right ear.  Since a right ear hearing loss 
"disability" is not shown to exist, the Board must deny the 
claim.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in March 2001 and July 2003.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran in March 2001 and July 2003 
were not given prior to the first AOJ adjudication of the 
claims, the notices were provided by the AOJ prior to the 
transfer and certification of the veteran's case to the Board 
and notice complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices. 

The March 2001 and July 2003 VCAA notice letters provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claims and 
identified which parties were expected to provide such 
evidence.  The veteran was notified of the need to give to VA 
any evidence pertaining to his claims.  In light of the 
actual notice provided, the Board finds that any content 
deficiency in the March 2001 and July 2003 notice letters was 
non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  VA medical opinions pertinent to the issues on 
appeal were obtained in May 1998.  The available medical 
evidence is sufficient for adequate determinations.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.

ORDER

The claim for entitlement to service connection for a lung 
disorder, claimed as a calcified lung lesion, is denied.

The claim for entitlement to service connection for the 
residuals of a left knee injury is denied.

The claim for entitlement to service connection for a 
residuals of a skin disorder, shown to be residual scarring, 
is granted.

The claim for entitlement to service connection for headaches 
is denied.

The claim for entitlement to service connection for a 
gastrointestinal disorder, claimed as duodenal ulcer 
secondary to h. pylori, is denied.

The claim for entitlement to service connection for the 
residuals of status/post uvuloplasty and palate shortening, 
shown to be residual scarring, is granted.

The claim for entitlement to service connection for a hearing 
loss disability, right ear, is denied.

The claim for entitlement to service connection for residual 
scarring to tympanic membranes is granted.

The claim for entitlement to service connection for allergic 
sinusitis is granted.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



